Citation Nr: 1135649	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  05-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for coronary artery disease, status post coronary artery bypass graft.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In January 2009 the Board remanded the Veteran's claim to provide him with adequate notice and obtain all outstanding records.  Notice on substantiating his claim was provided, the requested records were obtained, and the claim returned to the Board.  In an October 2009 decision the Board denied entitlement to compensation under 38 U.S.C. § 1151 for coronary artery disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010 the Court endorsed a Joint Motion for Remand and remanded the matter for further proceedings.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2011 letter the Veteran's representative indicated that there were outstanding private cardiology records that were relevant to the claim of entitlement to compensation under 38 U.S.C. § 1151 for coronary artery disease.  As these records may be pertinent, the Veteran should be provided information on how to obtain them and associate them with his claims file.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.	Notify the Veteran that as his case has been advanced on the docket, the most expeditious way to obtain the private treatment records is for him to contact his cardiologist, obtain the records himself, and submit them to the Board.

2.	After a reasonable amount of time has passed, if the Veteran has not submitted additional records or has indicated that he cannot obtain the records, provide him with a release form so that the VA can attempt to acquire the additional cardiology records.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



